Citation Nr: 0632026	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  

INTRODUCTION

The veteran, who is the appellant, had honorable service from 
May 1968 to May 1969 and from May 1972 April 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2005, the veteran appeared at a hearing before 
the undersigned then Acting Veterans law Judge.  A transcript 
of this hearing is of record.  At the hearing, it appears 
that the veteran was seeking to reopen the claims of service 
connection for shrapnel injuries to the right ear and for 
Ménière's disease.  As these matters have not been initially 
considered by the RO, they referred to the RO for appropriate 
action.  


FINDING OF FACT

Bilateral hearing loss is manifested by an average pure tone 
threshold of 43 decibels in the right ear and 36 decibels in 
the left ear and discrimination ability of 94 percent in the 
right ear and in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2006).  




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in October 2003.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability was worse. The veteran was also 
informed that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked, essentially, to 
submit evidence, which would include that in his possession, 
in support of his claim.  



As for content of the above VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable and the provision for an effective date).  

To the extent that the degree of disability assignable for 
the claim for increase was not provided, as the claim for 
increase is the issue on appeal, other statutory and 
regulatory provisions were applied to ensure that the veteran 
received the proper notice as to the rating of the disability 
in the statement of the case as required by 38 U.S.C.A. 
§ 7105(d).  Dingess at 19 Vet.App. 490-92. 

To the extent that the VCAA notice did not include the 
provision for the effective date, as the claim for increase 
is denied, no effective date will be assigned, so there can 
be no possibility of any prejudice to the veteran with 
respect to any such defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to the claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns). The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear. The horizontal rows represent the ear having the 


better hearing and the vertical columns the ear having the 
poorer hearing. The percentage evaluation is located at the 
point where the row and column intersect. 38 C.F.R. § 
4.85(e).

Analysis 

On audiometric testing conducted by VA in November 2003, the 
pertinent findings were puretone thresholds of 10, 15, 60, 
and 85 decibels in the right ear and 10, 15, 45, and 75 
decibels in the left ear at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz. The average pure tone threshold 
was 43 decibels in the right ear and 36 decibels in the left 
ear. Speech recognition was 94 percent in the right ear and 
94 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of I for the right 
ear (average pure tone decibel hearing loss of 43 and speech 
discrimination of 94 percent) and of I for the left ear 
(average pure tone decibel hearing loss of 36 and speech 
discrimination of 94 percent).  Entering the numeral 
designations of I and I to TABLE VII yields a disability 
rating of zero percent under Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86 (in an exceptional pattern 
of hearing impairment an alternate TABLE VIa is used to 
determine the numerical designation for puretone threshold 
and the higher numerical designation for either TABLE VI or 
TABLE VIa is used to rated the hearing loss).

As the veteran's hearing loss is not compensable under the 
rating schedule, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).
                                                    
                                                                      
(The ORDER follows on the next page.)





ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


